—Order and judgment (one paper), Surrogate’s Court, New York County (Renee Roth, S.), entered March 5, 1998, which, in a proceeding to determine the validity of a claim to the proceeds of certain estate real property sold by the public administrator, insofar as appealed from, awarded only such interest as has actually accrued on the sales proceeds rather than interest at the statutory rate, unanimously affirmed, without costs.
We perceive no improvident exercise of discretion in the award of interest limited to only such as has actually accrued on the sales proceeds (see, SCPA 1809 [3]). Concur — Sullivan, J. P., Nardelli, Williams and Mazzarelli, JJ.